DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 1/31/2022 with respect to the claim objections and the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-8, and 10-15 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Bashan et al (WO 2017/115361) (“Bashan”) in view of Amano et al (US 2012/0010477) (“Amano”) and further in view of Cane et al (US 2003/0139672) (“Cane”) and further in view of Kim (US 2013/0056806) and further in view of Iddan et al (WO 2016/056015) (“Iddan”) and further in view of Akiyama (US 2013/0075761) and further in view of Shuler (US 2010/0292549) and further in view of von Badinski et al (US 2016/0246326) (“von Badinski”).
Bashan et al teach measuring blood glucose levels with an LED on a worn device on a wrist by transmitting and receiving light from an inner skin layer.
Amano et al teach that various light integration times may be required when measuring blood glucose by light transmission into the skin.
Cane et al teach compensating for ambient conditions and detected variations in reflectivity.

Iddan et al teach a light emitter is reset to optimize sensitivity of a detector in relation to emitted light.
Akiyama teaches that current feedback may be applied to an LED to maintain functionality.
Kintz et al teach that compensation of a light-based glucose sensor may be done based on subtraction of background light and refers to the use a look-up table in calibration.
Shuler teaches that adjustments in light reflectance can be scaled for individuals and teaches this in relation to light transmission through the skin.
Von Badinski teaches that monitoring settings can be calibrated by a look-up table.
Yet their combined efforts do not fairly teach or suggest maintain LED functionality by using a reference subject as the basis of the tolerance, does not teach deriving a compensating value in view of reference subject, with this compensating value being used to adjust reflectivity, and, as a whole, one of ordinary skill in the art would not obviously combine these disparate ideas without the benefit of hindsight.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791